                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )        Civil Case No.
                                        )        5:19-cv-234-JMH
                                        )
V.                                      )
                                        )
HAROLD W. ROBERTS, et al.,              )        MEMORANDUM OPINION
                                        )            AND ORDER
      Defendants.                       )

                            **    **   **   **    **

      The Parties, through counsel, filed a Joint Stipulation of

Dismissal [DE 20] indicating that all claims against Defendant JP

Morgan Chase may be dismissed with prejudice. The claims against

other Defendants will remain.

      Here, because dismissal of claims against a single party is

not appropriate under Federal Rule of Civil Procedure 41, the Court

construes the Joint Stipulation of Dismissal [DE 20] as a motion

to   dismiss   under    Rule     21.   Accordingly,    the   Parties’   Joint

Stipulation of Dismissal [DE 20], which the Court construes as a

motion to dismiss under Rule 21, will be GRANTED and the claims

against JP Morgan Chase will be DISMISSED WITH PREJUDICE.

                    A. FACTUAL AND PROCEDURAL HISTORY

      On June 3, 2019, the United States filed a Complaint against

Defendants Harold W. Roberts and Debra W. Roberts. [DE 1]. On

August 23, 2019, the United States filed an Amended Complaint


                                        1
adding Defendants Wesbanco Bank, Inc. and JP Morgan Chase. [DE 4].

Now, the Parties agree to dismiss all claims against JP Morgan

Chase with prejudice. [DE 20]. As a result, this matter is ripe

for review.

                               B. DISCUSSION

     Here, the Parties agree to dismiss JP Morgan Chase from this

action. But, as this Court has previously explained, Rule 41(a)

does not allow a court to dismiss some, but not all, of the

defendants in a single case. See United States ex rel. Doe v.

Preferred Care, Inc., 326 F.R.D. 462 (E.D. Ky. 2018). In the Sixth

Circuit, a plaintiff may only dismiss an “action” using Rule 41(a)

and an “action” is interpreted to mean the “entire controversy.”

Philip Carey Manufacturing Company v. Taylor, 286 F.2d 782, 785

(6th Cir. 1961). While some Circuits disagree with the Sixth

Circuit’s interpretation of Rule 41(a), this Court is bound by

Sixth Circuit precedent. See Preferred Care, 326 F.R.D. at 464;

see, e.g., Van Leeuwen v. Bank of Am., N.A., 304 F.R.D. 691, 693–

94 (D. Utah 2015) (discussing the circuit split and citing cases).

     But   this   does   not   end   the   analysis,   because   the   Court

construes filings “by their substantive content and not by their

labels,” and, as such, this Court will consider the Agreed Order

of Dismissal [DE 64] as a motion to dismiss a party under Rule 21.

See Coleman v. Ohio State Univ. Med. Ctr., No. 2:11-cv-0049, 2011

WL 3273531, at *3 (S.D. Ohio Aug. 1, 2011).

                                      2
     Rule 21 may be used for the dismissal of a single defendant.

See Taylor, 286 F.2d at 785 (“[W]e think that [Rule 21] is the one

under which any action to eliminate” a single defendant should be

taken); see also Letherer v. Alger Grp., LLC, 328 F.3d 262, 266

(6th Cir. 2003), overruled on other grounds by Blackburn v. Oaktree

Capital Mgmt., LLC, 511 F.3d 633, 636 (6th Cir. 2008); Wilkerson

v. Brakebill, No. 3:15-CV-435-TAV-CCS, 2017 WL 401212 (E.D. Tenn.

Jan. 30, 2017) (“Rule 21 is the more appropriate rule”); Lester v.

Wow Car Co., Ltd., No. 2:11-cv-850, 2012 WL 1758019, at *2 n.2

(S.D. Ohio May 16, 2012) (“the Sixth Circuit has suggested that

dismissal of an individual party, as opposed to an entire action,

is properly conducted pursuant to Rule 21, not Rule 41”); Warfel

v. Chase Bank USA, N.A., No. 2:11-cv-699, 2012 WL 441135, at *2

(S.D. Ohio Feb. 10, 2012). Thus, the Court construes the Joint

Stipulation of Dismissal [DE 20] as a motion to dismiss a single

party under Rule 21.

     “On motion or on its own, the court may at any time, on just

terms, add or drop a party.” Fed. R. Civ. P. 21. The rule applies

where “no relief is demanded from one or more of the parties joined

as defendants.” Letherer, 328 F.3d at 267. Normally, under the

rule, Courts must consider prejudice to the nonmoving party. See

Wilkerson, 2017 WL 401212, at *2; Arnold v. Heyns, No. 13–14137,

2015 WL 1131767, at *4 (E.D. Mich. Mar. 11, 2015). The inquiry

overlaps   with   Rule   41   standards   “as   guidance   in   evaluating

                                    3
potential prejudice to the non-movant.” Wilkerson, 2017 WL 401212,

at *2. Courts determine whether the nonmoving party would suffer

“plain legal prejudice” and consider: (1) defendant’s effort and

expense of preparation for trial; (2) excessive delay and lack of

diligence    on   plaintiff’s    part        in   prosecuting   the     case;   (3)

insufficient explanation for the need for dismissal; and (4)

whether a motion for summary judgment is pending.”               Grover v. Eli

Lily & Co., 33 F.3d 716, 718 (6th Cir. 1994). While the Parties

have agreed to dismiss, the Court considers the relevant factors

below.

      First, JP Morgan Chase has not filed an answer, so it has

likely expended little time and few resources, if any, preparing

for trial in this matter. In fact, the Court has yet to enter a

scheduling order, so there is no trial date pending in this case.

As a result, the first factor supports dismissal.

      Second, there is no indicia of any delay or lack of due

diligence on the part of the United States in this matter. It

appears that the United States is engaging in a good faith attempt

to   resolve   the   dispute    in   a       timely   manner,   which    supports

dismissal.

      Third, JP Morgan Chase asserts no claim to the property at

issue in this matter, so the explanation for the dismissal of JP

Morgan Chase as a Defendant is sufficient. [DE 20, at 1]. As such,

this factor weighs in favor of dismissal under Rule 21.

                                         4
     Fourth, and finally, there is no pending motion for summary

judgment in this matter. Thus, the fourth factor also weighs in

favor of dismissal.

     Here, four of the four relevant factors to be considered

before dismissal under Rule 21 weigh in favor of dismissal of the

claims against JP Morgan Chase. Accordingly,

     IT IS ORDERED as follows:

     (1)   The Court construes the Parties’ Joint Stipulation of

Dismissal [DE 20] as a motion to dismiss pursuant to Federal Rule

of Civil Procedure 21;

     (2)   The Joint Stipulation of Dismissal [DE 20] is GRANTED;

     (3)   All   claims   against   Defendant   JP   Morgan   Chase   are

DISMISSED WITH PREJUDICE; and

     (4)   This dismissal does not apply to the other Defendants in

this matter

     This the 3rd day of December, 2019.




                                    5
